Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00343-CV

                                    Richard SPEIRS,
                                       Appellant

                                            v.

                      UNION PACIFIC RAILROAD COMPANY,
                                   Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CI17924
                      Honorable Angelica Jimenez, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED February 6, 2019.


                                             _____________________________
                                             Irene Rios, Justice